Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-1998

Matteo v. Supt SCI Albion
Precedential or Non-Precedential:

Docket 96-2115




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Matteo v. Supt SCI Albion" (1998). 1998 Decisions. Paper 123.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/123


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 26, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-2115

ANTHONY N. MATTEO, Appellant

v.

SUPERINTENDENT, SCI ALBION;
THE DISTRICT ATTORNEY OF THE COUNTY OF

CHESTER; THE ATTORNEY GENERAL OF THE
STATE OF PENNSYLVANIA

On Appeal from the United States District Court
for the Eastern District of Pennsylvania

(D.C. No. 96-cv-06041)

Argued January 30, 1998
(Filed May 26, 1998)

Present: BECKER, Chief Judge, SLOVITER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,

ALITO, McKEE, and RENDELL, Circuit Judges,

O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court list the above case for rehearing en banc at
the convenience of the Court. A briefing letter will follow.

       BY THE COURT:

       /s/ Edward R. Becker
       CHIEF JUDGE
DATED: May 26, 1998

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit